MEMORANDUM**
Gurnek Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal of an immigration judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under Article 3 of the Convention Against Torture (the “Convention”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the BIA’s factual findings regarding fundamental changes in circumstances. Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.2003). We grant the petition.
The BIA failed to make a finding of past persecution and failed to provide an “individualized analysis of how changed conditions will affect the specific petitioner’s situation.” See Lopez v. Ashcroft, 366 F.3d 799, 805 (9th Cir.2004) (remanding to the BIA to provide an individualized analysis of how changed country conditions affect petitioner). We therefore remand to the BIA for further proceedings to determine, after an individualized determination of changed country conditions, whether Singh is eligible for asylum and withholding of removal. See INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002).
*174Singh does not challenge the BIA’s denial of relief under the Convention and therefore it is waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996).
PETITION FOR REVIEW GRANTED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.